(1) "That the defendant under the order for wages had no right to demand the money due upon the premium until the middle pay day in August, 1919, which was eight days after the death of Isom Green," and (2) "that the policy of insurance at the time of Isom Green's death had not lapsed and was in full force and effect."
Appellant challenges the court's conclusions and insists that the policy had lapsed at the date of the death of the insured. It is believed that the evidence fully supports the court's conclusion and the judgment in favor of the plaintiff. The insured agreed to pay the premium for the insurance as follows:
"The amount of said premium is $22.00, and I have agreed to pay it in three installments as follows: $7.50 from my wages for the month of July, 1919; $7.50 from my wages for the month of August, 1919; $7.00 from my wages for the month of September, 1919."
There is no particular day of the month that the payment is to be made. The "deduction and payment" was merely to be "from my wages for the month of July, 1919." A failure to pay the July installment out of the first pay day of July would not operate to forfeit the policy under the terms of the deduction order which was accepted by the appellant. There would be "wages for the month of July, 1919," so long as any wages were due the insured by the railway company for the month or any portion of the month of July, 1919. And the record admits that "the wages due Isom Green for the last of July were payable about August 15, 1919," according to the system of bookkeeping by the railway company, and in the light of which the deduction orders were given and accepted. If the wages mentioned were not payable to the insured until that date, the appellant, having an order therefor, could not collect same until that date from the railway company. The insured died, it conclusively appears, before the latter half of his "July wages" were payable.
The judgment is affirmed.